U. S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2007 Commission file number: 0-29963 FINDEX.COM, INC. (Exact name of small business issuer as specified in its charter) Nevada 88-0379462 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 620 North 129th Street, Omaha, Nebraska 68154 (Address of principal executive offices) (Zip Code) (402) 333-1900 (Issuer’s telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [_] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [_] No [X] At November 19, 2007, the registrant had outstanding 52,150,817 shares of common stock, of which there is only a single class. Transitional Small Business Disclosure Format (check one):Yes No
